J-S20031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: B.A.D., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: B.D., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1887 EDA 2016

                  Appeal from the Order Entered May 19, 2016
              In the Court of Common Pleas of Philadelphia County
                Civil Division at No(s): CP-51-AP-0000210-2016


BEFORE:      BOWES, J., OTT, J. and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OTT, J.:                                    FILED APRIL 12, 2017

        B.D. (“Father”) appeals from the May 19, 2016 decree in the Court of

Common Pleas of Philadelphia County involuntarily terminating his parental

rights to his son, B.A.D. (“Child”), born in June of 2011.1            Upon careful

review, we affirm.

        The relevant facts and procedural history are as follows.        Child was

placed in the care of the Philadelphia Department of Human Services

(“DHS”) immediately after birth due to testing positive for controlled

substances, inter alia. Trial Court Opinion, 11/23/16, at 1. The trial court


____________________________________________


1
   By separate decree on May 19, 2016, the trial court involuntarily
terminated the parental rights of P.E.A. (“Mother”). Mother did not file a
notice of appeal, and she is not a party to this appeal.
J-S20031-17


adjudicated Child dependent on June 30, 2011. Id. On March 1, 2012, the

court placed Child in the physical custody of Father with DHS supervision.

Id. at 2. On May 31, 2012, the court discharged DHS supervision of Child,

and ordered that custody remain with Father. Id.

        Less than two years later, on February 12, 2014, Father was arrested

and charged with crimes related to controlled substances.          Involuntary

Termination Petition, 3/1/16, at Exhibit A, ¶ ggg. 2     On October 31, 2014,

Father pleaded guilty, and he was sentenced to a term of incarceration of 24

to 72 months. Trial Court Opinion, 11/23/16, at 2.

        On February 19, 2015, DHS became aware of Father’s incarceration

based upon a report that also alleged Child was residing without heat or gas

service “in an unfinished basement apartment in a deplorable condition with

structural damage” with Father’s paramour. Id. On the same date, the trial

court placed Child in the custody of DHS. Involuntary Termination Petition,

3/1/16, at Exhibit A, ¶ kkk. The court adjudicated Child dependent on July

14, 2015. Trial Court Opinion, 11/23/16, at 2.

        Father was released from prison on an unspecified date in February of

2016.    N.T., 5/19/16, at 14-15, 17, 32.        On March 1, 2016, DHS filed a

petition for the involuntary termination of Father’s parental rights pursuant

____________________________________________


2
  During the subject proceedings, Father’s counsel stipulated to all but ¶¶
ttt-uuu in Exhibit A attached to the involuntary termination petition. See
N.T., 5/19/16, at 12-13.



                                           -2-
J-S20031-17


to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). A hearing occurred on

May 19, 2016, during which DHS presented the testimony of Alicia Bond, the

social worker from the Community Umbrella Association (“CUA”) who has

worked with this family since Child’s placement in February of 2015. Father

testified on his own behalf. At the conclusion of the testimonial evidence,

the Child Advocate, on the record and in open court, joined DHS in its

request for the involuntary termination of Father’s parental rights.     N.T.,

5/19/16, at 36.

     By decree dated May 19, 2016, and entered on June 10, 2016, the

trial court involuntarily terminated Father’s parental rights pursuant to the

statutory provisions alleged in the involuntary termination petition. Father

timely filed a notice of appeal and a concise statement of errors complained

of on appeal pursuant to Pennsylvania Rule of Appellate Procedure

1925(a)(2)(i) and (b).

     On appeal, Father presents the following issues for our review:

     1. Did the [t]rial [c]ourt err in terminating [Father’s] parental
     rights under 23 Pa.C.S. [§] 2511(a)(1), 2511(a)(2), 2511(a)(5),
     and 2511(a)(8)?

     2. Did the [t]rial [c]ourt err in finding that termination of
     [F]ather’s parental rights best served the child’s developmental,
     physical and emotional needs under 23 Pa.C.S. [§] 2511(b)?

     3. Did the [t]rial [c]ourt err in changing the child’s goal to
     adoption?




                                    -3-
J-S20031-17


Father’s brief at vi.3

       Our standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely
       because the record would support a different result. We have
       previously emphasized our deference to trial courts that often
       have first-hand observations of the parties spanning multiple
       hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).


____________________________________________


3
   With respect to Father’s third issue, he did not file an appeal from the
alleged goal change order. In his notice of appeal, Father stated that he
appeals “from the Order entered in this matter on May 19, 2016 terminating
the Father’s parental rights.” Notice of Appeal, 6/17/16. In addition, the
caption on Father’s notice of appeal includes the docket number for the
involuntary termination matter and not the dependency matter.                See
Pa.R.A.P. 902 (providing, “[a]n appeal permitted by law as of right from a
lower court to an appellate court shall be taken by filing a notice of appeal
with the clerk of the lower court within the time allowed by Rule 903 (time
for appeal). . .”). Further, the certified record before this Court includes the
termination matter and not the dependency matter. See Pa.R.A.P. 1921
(providing, “[t]he original papers and exhibits filed in the lower court, paper
copies of legal papers filed with the prothonotary by means of electronic
filing, the transcript of proceedings, if any, and a certified copy of the docket
entries prepared by the clerk of the lower court shall constitute the record on
appeal in all cases”).        Therefore, because Father appealed from the
involuntary termination decree and not from the goal change order, we do
not address his third issue.



                                           -4-
J-S20031-17


       Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing
       evidence that the parent’s conduct satisfies the statutory
       grounds for termination delineated in Section 2511(a). Only if
       the court determines that the parent’s conduct warrants
       termination of his or her parental rights does the court engage in
       the second part of the analysis pursuant to Section 2511(b):
       determination of the needs and welfare of the child under the
       standard of best interests of the child. One major aspect of the
       needs and welfare analysis concerns the nature and status of the
       emotional bond between parent and child, with close attention
       paid to the effect on the child of permanently severing any such
       bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       We need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b), in order to affirm. See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In this case, we

conclude that the certified record supports the decree pursuant to Section

2511(a)(1) and (b), which provide as follows.4


____________________________________________


4
  Based on this disposition, we need not review the decree pursuant to
Section 2511(a)(2), (5), or (8). See In re B.L.W., supra. However, it is
important to note that termination pursuant to Section 2511(a)(5) and (8)
was not proper because Father was incarcerated at the time of Child’s
placement in February of 2015. See In re C.S., 761 A.2d 1197 (Pa. Super.
2000) (en banc) (stating that Section 2511(a)(5) and (8) did not provide a
basis for terminating the father’s parental rights when he was incarcerated
at the time of the child’s removal from the mother’s care).



                                           -5-
J-S20031-17


      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                      ...

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A § 2511(a)(1), (b).

      With respect to Section 2511(a)(1), this Court has stated, “the moving

party must produce clear and convincing evidence of conduct, sustained for

at least the six months prior to the filing of the termination petition, which

reveals a settled intent to relinquish parental claim to a child or a refusal or

failure to perform parental duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa.

Super. 2008) (citing In re Adoption of R.J.S., 901 A.2d 502, 510 (Pa.

Super. 2006)).   We have stated, “the trial court must consider the whole

history of a given case and not mechanically apply the six-month statutory




                                     -6-
J-S20031-17


provision.”   In re N.M.B., 856 A.2d 847, 854-855 (Pa. Super. 2004)

(citations omitted). Further,

      Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

In re Z.S.W., supra (quoting In re Adoption of Charles E.D.M., 708 A.2d

88, 92 (Pa. 1998)).

      In In re Adoption of S.P., 47 A.3d 817 (Pa. 2012), our Supreme

Court discussed In re Adoption of McCray, 331 A.2d 652 (Pa. 1975), a

case wherein the Court considered the issue of the termination of parental

rights of incarcerated persons involving abandonment, which is currently

codified at Section 2511(a)(1). The S.P. Court stated:

      Applying in McCray the provision for termination of parental
      rights based upon abandonment, now codified as § 2511(a)(1),
      we noted that a parent “has an affirmative duty to love, protect
      and support his child and to make an effort to maintain
      communication and association with that child.” Id. at 655. We
      observed that the father’s incarceration made his performance of
      this duty “more difficult.” Id.

In re Adoption of S.P., 47 A.3d at 828. The S.P. Court continued:

         [A] parent’s absence and/or failure to support due to
         incarceration is not conclusive on the issue of
         abandonment.       Nevertheless, we are not willing to
         completely toll a parent’s responsibilities during his or her
         incarceration.   Rather, we must inquire whether the
         parent has utilized those resources at his or her
         command while in prison in continuing a close
         relationship with the child. Where the parent does not

                                     -7-
J-S20031-17


         exercise reasonable firmness in declining to yield to
         obstacles, his other rights may be forfeited.

      [McCray] at 655 (footnotes and internal quotation marks
      omitted). . . .

In re Adoption of S.P., supra (emphasis added); see also In re B.,N.M.,

856 A.2d 847, 855 (Pa. Super. 2004) (internal citations omitted) (stating

that a parent does not perform his or her parental duties by displaying a

“merely passive interest in the development of the child”).

      With respect   to   Section 2511(b),    this   Court has   stated   that,

“[i]ntangibles such as love, comfort, security, and stability are involved in

the inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d

1284, 1287 (Pa. Super. 2005) (citation omitted).      Further, the trial court

“must also discern the nature and status of the parent-child bond, with

utmost attention to the effect on the child of permanently severing that

bond.”   Id. (citation omitted).   Moreover, “[i]n cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.”     In re K.Z.S., 946

A.2d 753, 762-763 (Pa. Super. 2008) (citation omitted).

      Instantly, with respect to Section 2511(a)(1), Father argues that the

record was insufficient to support termination of his parental rights.

Specifically, Father asserts that Alicia Bond, the CUA worker, testified that

he “was released from incarceration in February of 2016, that he was living


                                    -8-
J-S20031-17


with his mother, that he had a visit with the child that went well[,] and that

the child had lived with [F]ather from 2012-2014.” Father’s brief at 4. In

addition, Father asserts that he “was incarcerated for the five months before

the filing of the termination petition[,] and in the month before the filing of

the petition was released from incarceration and beginning to work on his

FSP objectives[.] He had, in fact, obtained housing with his mother, . . . and

had beg[u]n to visit with the child.”    Id.   In short, Father argues that he

“should have been given more time to fully complete all his FSP objectives.”

Id. We disagree.

      Ms. Bond testified that Family Service Plan (“FSP”) objectives were

established for Father while he was incarcerated that required him to

maintain contact with the CUA and to attend a parenting program while in

prison. N.T., 5/19/16, at 27. Ms. Bond testified that letters were mailed to

Father in prison communicating his FSP objectives. Id. at 27-28. Further,

Ms. Bond testified that she spoke with Father by telephone in February of

2016, during which he informed her he would be released from prison, and

he provided her with his home address. Id. at 14-15. Ms. Bond testified

that she informed Father during the phone conversation that, upon his

release, he would need to make himself available for case planning, home

assessment, and visitation. Id. at 15.

      In March of 2016, Ms. Bond learned that Father had been released

from prison. Id. From then until the date of the subject proceedings, Ms.


                                     -9-
J-S20031-17


Bond went to the address Father had provided more than five but less than

ten times. Id. at 15-16. She testified on direct examination:

      [Q.] And did you, when you went out [to Father’s address], do
      anything to indicate that you had made a visit?

      [A.] Yes, I normally leave my business card, along with . . . a
      general note that we have. It’s like a, ‘Sorry I missed you,’
      note, with my contact information on there.

Id. at 16. Ms. Bond never gained access to Father’s home. Id.

      Ms. Bond testified that she did not have face-to-face contact with

Father until May 9, 2016. Id. at 17. At that time, Father told her he had

been released from prison since February of 2016.     Id.   She testified as

follows on direct examination:

      [Q.] Have you asked [F]ather why he has not made himself
      more available between his release in February up until May 9th?

      [A.] Yes, I have. He explained to me that he had visited . . .
      Newport News, Virginia. He said that he had a sister who
      resides in the area[,] and he has spent about a month and a half
      in Virginia.

Id. at 20.

      In addition, during their May 9, 2016 meeting, Ms. Bond testified that

she explained to Father she needed to assess his home, and she needed to

obtain clearances with respect to any person over the age of fourteen

residing with him.   Id. at 17.   Father told her that only he and his own

mother resided in the home. Id. Ms. Bond testified that two of her above-

mentioned visits to Father’s home occurred on May 10, 2016, when Father

did not make himself available for the assessment, and again the day before

                                   - 10 -
J-S20031-17


the subject proceedings, on May 18, 2016, when Father told her that his

mother needed to consent to the home assessment.          Id. at 18-19.    Ms.

Bond testified that Father told her his mother “would be available later in the

evening, around 6 or 7.” Id. at 20. Ms. Bond testified that she offered to

return that evening or again on the morning of the termination hearing in

order to complete the home assessment, but she “didn’t get a response from

[Father].” Id.

      Further, on May 9, 2016, Ms. Bond attempted to establish a schedule

for visitation between Father and Child. Id. at 18. Father had one visit with

Child by the time of the termination hearing. Id. Father testified that his

visit with Child occurred the day before the termination hearing, on May 18,

2016. Id. at 33.

      Finally, Ms. Bond testified that Father failed to comply with a court

order to attend the Clinical Evaluation Unit (“CEU”).     Id. at 20-21.    The

record reveals that, by order dated March 17, 2016, the trial court referred

Father to the CEU “for a drug screen and an assessment along with 3

random screens prior to the next court listing. . . .”   DHS Exhibit 4 at 26

(capitalization omitted).   Ms. Bond testified that, during their meeting on

May 9, 2016, she told Father about the CEU requirement. N.T., 5/19/16, at

28.

      Father’s testimony contradicted that of Ms. Bond. Specifically, Father

testified that Ms. Bond “could’ve came [sic] in [to his home].” Id. at 31. He


                                    - 11 -
J-S20031-17


testified    that   he   never   received   any   letters   from   Ms.   Bond   while

incarcerated. Id. at 32. With respect to the requirement to attend the CEU,

Father testified as follows:

      [Q.] [D]id you know you were to come down to this court
      building to what we call our CEU unit? Were you told that?

      [A.] Yeah, . . . I got that in the mail.

      [Q.] Did you do that?

      [A.] No, I didn’t come down here, no, because ---

      [Q.] Why not?

      [A.] ---no, I just knew I had to go to court.

Id. at 32.

      To the extent the trial court made a credibility determination in favor

of Ms. Bond and against Father, we conclude that the record supports it.

Further, we conclude that Ms. Bond’s testimony demonstrates that Father, in

excess of the six months prior to the filing of the termination petition, failed

to perform his parental duties as follows.

      Father became incarcerated in February of 2014, when Child was two

and one-half years old. He was released in February of 2016, approximately

one month before the filing of the termination petition, when Child was four

and one-half years old. There is no testimonial evidence that Father utilized

any resources while in prison to continue a relationship with Child. Ms. Bond

testified that, upon his release, Father failed to contact her, despite having

been told shortly before leaving prison of his obligation to make himself

                                        - 12 -
J-S20031-17


available to the CUA and despite Ms. Bonds’ multiple visits to the home

address he provided. Father subsequently informed Ms. Bond that he spent

more than one month in Virginia with his sister after he was released from

prison. Approximately three months after his release, and ten days before

the termination hearing, Father made himself available for a meeting with

Ms. Bond.     Father participated in a visit with Child one day before the

termination hearing, but he had not allowed Ms. Bond access to his home,

and he had not complied with the order to attend the CEU for a drug

assessment and screening.     Based on this evidence, we conclude that the

trial court did not abuse its discretion in terminating Father’s parental rights

pursuant to Section 2511(a)(1).

      With respect to Section 2511(b), Father baldly asserts in his second

issue that the court abused its discretion because he “had been visiting with

the child . . . and termination of Father’s rights could not be in the best

interest of this child as it would terminate the love, comfort, security and

stability that this child has ever known.”     Father’s brief at 7 (citation to

record omitted). We disagree.

      The trial court relied on the testimony of Ms. Bond in concluding that

involuntarily terminating Father’s parental rights “will not cause [Child] to

suffer irreparable harm[,] and it is in the best interest of [C]hild based on

the testimony regarding the child’s safety, protection, mental, physical and




                                     - 13 -
J-S20031-17


moral welfare, to terminate [F]ather’s parental rights.” Trial Court Opinion,

11/23/16, at 5.

     In discerning the nature and status of the parent-child bond, this Court

has stated that the trial court is not required to rely on expert testimony.

Social worker and caseworker testimony is sufficient. See In re Z.P., 994

A.2d 1108, 1121 (Pa. Super. 2010) (citations omitted). In addition, we have

explained:

     While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
     In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
     mere existence of an emotional bond does not preclude the
     termination of parental rights. See In re T.D., 949 A.2d 910
     (Pa. Super. 2008) (trial court’s decision to terminate parents’
     parental rights was affirmed where court balanced strong
     emotional bond against parents’ inability to serve needs of
     child). Rather, the orphans’ court must examine the status of
     the bond to determine whether its termination “would destroy an
     existing, necessary and beneficial relationship.” In re Adoption
     of T.B.B., 835 A.2d 387, 397 (Pa. Super. 2003).           As we
     explained in In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010),

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and
         should also consider the intangibles, such as the love,
         comfort, security, and stability the child might have with
         the foster parent. Additionally, this Court stated that the
         trial court should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

     Further, our Supreme Court stated, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are

                                   - 14 -
J-S20031-17


in a pre-adoptive home and whether they have a bond with their foster

parents.” In re T.S.M., supra at 268. The Court directed that, in weighing

the bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”     Id. at 269.    The T.S.M. Court

observed that, “[c]hildren are young for a scant number of years, and we

have an obligation to see to their healthy development quickly. When courts

fail . . . the result, all too often, is catastrophically maladjusted children.”

Id.

      Instantly, the record demonstrates that Father visited Child one day

before the termination hearing, on May 18, 2016.            There is no record

evidence that Father saw Child at any other time since his incarceration in

February of 2014. Nevertheless, Ms. Bond, the social worker for this family

since Child’s placement in February of 2015, testified that Child appeared to

know Father and to be happy to see him. N.T., 5/19/16, at 28. However,

she testified that, based on her observation of the visit, Child would not be

harmed beyond repair if Father’s parental rights were terminated, and that it

would be in his best interest to be freed for adoption. Id. at 23-24.

      Specifically, Ms. Bond testified that Child is diagnosed with adjustment

disorder, and that he attends a therapeutic daycare.          Id. at 22.    She

testified that it is “[e]xtremely important” for Child to have permanency. Id.

at 24. Ms. Bond explained as follows on direct examination:

      [Child] has a difficult time with adjusting. [S]ince being in care,
      he had remained in the same foster home for about 11 months.

                                     - 15 -
J-S20031-17


      In January, that particular foster home was disrupted, due to
      some allegation from the foster parent.

      He went to another home, where he . . . stayed briefly. He had
      a hard time adjusting from that particular place to the next
      place. I mean, his behavior in school had changed, which
      prompted the new evaluation, which was done in February.

      From that, he was in another home, and now he’s placed --- was
      just recently placed in April. He seems to be adjusting well in
      this particular environment.

      There are no other children in the environment where he is, and
      he seems to really benefit from the one[-]to[-]one interaction
      that he’s receiving.

Id. at 23.

      Ms. Bond further testified on cross-examination by the Child Advocate

that Child’s behavior has improved in his current foster home, as follows.

       [Q.] So, in terms of the [foster] home, I know, in the past,
      there were some issues about his . . . difficulties to handle, and
      his aggressiveness.

      [A.] Mm-hm.

      [Q.] Has that calmed down in this new [foster] house?

      [A.] It [has], actually. I sat with him for quite some time
      yesterday, after [he] returned from the visit [with Father]. I
      knew that that may be a little stressful for [Child], being as
      though that this is his first time seeing dad.

           He seemed to adjust well. Throughout the neighborhood,
      as we were driving, he was showing me the different activities
      and things that he goes to. He’s attending a church fair in the
      neighborhood, and he also attends a children’s program, which
      he seems to enjoy.

      [Q.] So, you’ve seen a change in his behavior from his past
      homes; is that –


                                    - 16 -
J-S20031-17


      [A.] Yes.

      [Q.] -- what you’d say?

      [A.] Yes.

      [Q.] And this looks like an appropriate home and they’re willing
      to adopt?

      [A.] Yes, that’s correct.

Id. at 25-26.

      Based on the foregoing, the testimonial evidence does not reveal a

parent-child bond between Father and Child.                   Father was arrested in

February of 2014, when Child was two and one-half years old. There is no

evidence that Child saw Father again until May 18, 2016, when he was

nearly five years old.        Although Child appeared to know Father during the

supervised visit, there is no evidence that terminating Father’s parental

rights “would destroy an existing, necessary and beneficial relationship” for

Child. See In re Adoption of T.B.B., supra; see also                  In re K.K.R.-S., 958


A.2d 529,   535   (Pa. Super. 2008)   (stating, in part, “Nor are we of the opinion that

the biological connection between [the parent] and the children is sufficient

in of itself, or when considered in connection with a child’s feeling toward a

parent, to establish a de facto beneficial bond exists”).

      Further, after Father’s arrest, Child lived for one year with Father’s

paramour until February of 2015, when DHS removed him from a basement

apartment that was in deplorable condition. Thereafter, Child resided in a

foster home for eleven months. Child was having behavioral problems, and,

                                             - 17 -
J-S20031-17


to the best we can discern, he was in one more foster home from January of

2016 until before being placed in his current foster home in April of 2016,

approximately one month before the subject proceedings. Ms. Bond testified

that, although diagnosed with adjustment disorder, Child has adjusted well

to his new foster placement, a pre-adoptive resource, and his behavior has

already improved.

      Ms. Bond testified that it is “extremely important” for Child to have

permanency. Because we have concluded that Father’s conduct warranted

termination under Section 2511(a)(1) since, in part, he had not complied

with the order to attend the CEU or to allow Ms. Bond into his home for an

assessment, it was unknown whether Father continued his illegal use of

controlled substances and/or if he had an appropriate home for Child.          As

such, at the time of the subject proceedings, Child was in placement for

fifteen months, and reunification with Father was not imminent.             Upon

careful review, we conclude that the testimonial evidence supports the trial

court’s decision that terminating Father’s parental rights pursuant to Section

2511(b) will serve the developmental, physical, and emotional needs and

welfare of Child. See In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004)

(stating that, “a parent’s basic constitutional right to the custody and rearing

of his child is converted, upon the failure to fulfill his or her parental duties,

to the child’s right to have proper parenting and fulfillment of his or her




                                      - 18 -
J-S20031-17


potential in a permanent, healthy, safe environment”).   Accordingly, we

affirm the decree.


     Decree affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2017




                                 - 19 -